Citation Nr: 0918255	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  06-34 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for the 
cause of the Veteran's death.


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran had service in the Philippines during World War 
II from December 1941 to December 1942 and from March 1945 to 
December 1945.  He was a prisoner of war (POW) from May 1942 
to December 1942.  He died in February 1977 at the age of 60.  
The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
Manila, the Republic of the Philippines.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a May 2004 decision, the Board denied the appellant's 
application to reopen her claim for service connection for 
the cause of the Veteran's death. 
 
2.  The evidence added to the record since May 2004, when 
viewed by itself or in the context of the entire record, does 
not relate to an unestablished fact necessary to substantiate 
the claim and, thus, does not raise a reasonable possibility 
of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The May 2004 Board decision, which denied the appellant's 
application to reopen a claim for entitlement to service 
connection for the cause of the Veteran's death, is final.  
38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. §§ 20.1100, 
20.1104 (2008).

2.  The evidence received subsequent to the May 2004 Board 
decision is not new and material; the requirements to reopen 
the claim of entitlement to service connection for the cause 
of the Veteran's death have not been met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a), (c)(1) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In May 2004, the Board denied the appellant's application to 
reopen her claim for service connection for the cause of the 
Veteran's death, determining that no new and material 
evidence was received.  Specifically the Board determined 
that the evidence received since the last final rating 
decision did not relate to an unestablished fact necessary to 
substantiate the claim, that of showing an etiological 
relationship between the cause of the Veteran's death, 
notably epidermoid carcinoma of the tongue and pneumonia, and 
service.  

The appellant did not appeal the May 2004 Board decision, and 
it became final.  See 38 C.F.R. § 7103, 7104.  In November 
2005, she again requested to reopen her for entitlement to 
service connection for the cause of the Veteran's death.  
Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen this claim.  

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  
Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the appellant in developing the facts 
necessary for the claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A 
(eliminates the concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996). 

The evidence of record at the time of the May 2004 Board 
decision included the Veteran's service records; a 
certificate of death indicating that the immediate cause of 
his death was epidermoid cancer, tongue, and the antecedent 
cause was pneumonia, resolved; a marriage certificate; 
medical treatment records; medical certificates; and 
statements on behalf of the appellant purporting to establish 
that the Veteran's diagnoses of epidermoid cancer and 
pneumonia were related to his service or that his POW status 
contributed to the cause of his death, either directly or 
through the presumptive regulations governing POWs. 

The evidence added to the record since the May 2004 Board 
decision included additional statements from the appellant 
purporting to establish that the Veteran's diagnoses of 
epidermoid cancer and pneumonia were related to his service 
or that his POW status caused his death.  However, while the 
written statements submitted by the appellant are new, they 
are redundant of previously considered evidence and are not 
sufficient to reopen the claim.  

Further, the Board finds that the appellant's additional 
statements do not raise a reasonable possibility of 
substantiating the claim.  The Board acknowledges that the 
appellant is competent to report symptoms that she observed.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, 
determining the cause of the Veteran's death is not an issue 
that a lay person can provide competent evidence on questions 
of etiology or diagnosis.   See Robinson v. Shinseki, No. 06-
0164 (March 3, 2009). 

Moreover, the Board notes that 38 C.F.R. § 3.309(c), to which 
the appellant refers, does not include malignant tumors or 
pneumonia in the list of presumptively service-connected 
diseases in POW cases.  Accordingly, the Board finds that 
evidence added to the record does not relate to an 
unestablished fact and does not raise a reasonable 
possibility of substantiating the claim.  

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As the evidence 
associated with the claims file is not both new and material, 
the appellant's application to reopen her claim of 
entitlement to service connection for the cause of the 
Veteran's death is not reopened.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

To satisfy the requirements set forth in Kent, VA is required 
to look at the bases for the denial in the prior decision and 
to provide the claimant with a notice letter that describes 
what evidence would be necessary to substantiate those 
elements required to establish service connection that were 
found insufficient in the previous denial.  

In this case, the notice letters provided to the appellant in 
January 2006 and September 2008 included the criteria for 
reopening a previously denied claim.  Moreover, she was 
informed of the criteria for establishing service connection 
for the Veteran's death and was provided accurate information 
concerning why her claim to reopen was previously denied.  

Therefore, the Board finds that the requirements set forth 
Kent have been met.  Accordingly, adequate notice was 
provided to the appellant prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting her 
in the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the Board finds that all necessary development 
has been accomplished, and appellate review may proceed 
without prejudice to the claimant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Here, the appellant submitted 
additional statements on her behalf.  In addition, a specific 
VA medical opinion or examination is not needed to consider 
whether she has submitted new and material evidence.  Rather, 
the Board is required to review all the evidence submitted to 
the claims file since the last final denial.  

Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).


ORDER

New and material evidence not having been received sufficient 
to reopen a claim for service connection for the cause of the 
Veteran's death, the appeal is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


